—Judgment, Supreme Court, New York County (Joan Carey, J.), rendered January 14, 1992, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of lVi to 3 years, unanimously affirmed.
Contrary to defendant’s argument, the instruction that a reasonable doubt "is a doubt which if you were called upon, you could give a reasonable or a rational explanation” did not improperly impose upon the jurors a duty to articulate the reasons for their doubt, but merely "defined the required degree of clarity and coherence of thought, focusing on the jurors’ intellectual effort” (People v Brin, 190 AD2d 512, lv denied 82 NY2d 751, citing People v Antommarchi, 80 NY2d 247, 251-252; see also, People v Uraca, 195 AD2d 377, lv denied 82 NY2d 728; People v Jackson, 155 AD2d 329, affd 76 NY2d 908). Concur—Sullivan, J. P., Wallach, Ross, Rubin and Tom, JJ.